hCOOKS, J.,
concurring.
While the Duerests complain that an alternative route exists which would eliminate the public need to cross their property or reduce the surface area of the proposed taking, the record in this case does not support their position. Counsel disclosed that the Du-crests did not secure expert assistance or commission the drafting of alternative road plans in this case because the cost was prohibitive. I know too well, the expenses associated with litigation are often costly; but, without expert testimony or other like evidence we simply cannot second guess the Town’s selection of the roadway’s site and find it was arbitrary in deciding to expropriate a portion of the Duerests’ property. The Duerests’ homesite and the garden maintained thereon, I am sure, serve the aesthetic need of the family and the community as a whole; but this recognition alone simply will not support a decision by this court reversing the trial court’s and the Town’s judgment that the taking was necessary for the public interest.